Exhibit 10(c)

BECTON, DICKINSON AND COMPANY
PERFORMANCE INCENTIVE PLAN
AMENDED AND RESTATED AS OF SEPTEMBER 23, 2008

PURPOSE

     The purpose of the Performance Incentive Plan (the “Plan”) is to provide
annual incentive payments to management for their contribution to the Company’s
successful financial performance and the accomplishment of strategic objectives.

      NOTWITHSTANDING ANYTHING IN THIS PLAN TO THE CONTRARY, THE PAYMENT OF
ANNUAL INCENTIVES, IF ANY, IS SOLELY WITHIN THE DISCRETION OF THE PERFORMANCE
INCENTIVE COMMITTEE, EXCEPT THAT PAYMENT IN EXCESS OF THE PLAN GUIDELINES WILL
NOT BE MADE. NO EMPLOYEE HAS ANY VESTED RIGHT TO ANY SUCH PAYMENT.

PERFORMANCE INCENTIVE COMMITTEE

      The Performance Incentive Committee will be responsible for administering
this Plan. The Performance Incentive Committee will consist of no less than
three persons, including the President and Chief Executive Officer and such
other senior executives as are designated from time to time by the President and
Chief Executive Officer.

ELIGIBILITY

      Participation in any particular fiscal year is restricted to employees of
the Company and its worldwide subsidiaries in exempt (or management) Job Group 4
and above positions (other than those covered under certain non-United States
incentive plans or sales incentive plans) and other key management positions as
may be approved by the Performance Incentive Committee. Current employees
promoted to, and persons newly hired to, eligible positions during a particular
fiscal year may be considered for a pro-rata bonus. Persons employed by
companies acquired by the Company which have pre-existing executive incentive,
profit sharing or similar programs will not participate in this Plan until and
unless those plans are superseded by this Plan.

PARTICIPATION LEVELS

      Plan targets for eligible employees are determined based upon base salary
or title and reporting relationships of the participant and the scope and
responsibilities of the position. Targets may range from 3% to 120% of base
salary.

--------------------------------------------------------------------------------




INCENTIVE CALCULATION

      Incentive payments shall be made under the Plan based upon total company,
business unit and individual performance, as measured against certain financial
and strategic criteria and targets established from time to time by the
Compensation and Benefits Committee of the Board of Directors (the “Compensation
Committee”).

     Incentive payments made to a member of the Executive Group shall, if the
Compensation Committee intends that such payment should constitute “qualified
performance-based compensation” for purposes of Section 162(m) of the Internal
Revenue Code of 1986 (the “Code”), be made in accordance with a pre-established
formula, such that such payment is subject to the achievement during a
performance period or periods, as determined by the Compensation Committee, of a
level or levels, as determined by the Compensation Committee, of one or more of
the following performance measures: (i) Return on Net Assets, (ii) Revenue
Growth, (iii) Return on Common Equity, (iv) Total Shareholder Return, (v)
Earnings Per Share, (vi) Net Revenue Per Employee, (vii) Market Share, (viii)
Return on Invested Capital, or (ix) Net Income. Any such award of
performance-based compensation granted to a member of the Executive Group
pursuant to any such pre-established formula with respect to a fiscal year (a
“Performance Award”) shall not exceed $3,000,000.

     For purposes of this Plan:

     “Earnings Per Share” shall mean earnings per share calculated in accordance
with U.S. Generally Accepted Accounting Principles.

     “Executive Group” shall mean every person who is expected by the Committee
to be both (i) a “covered employee” as defined in Section 162(m) of the Code as
of the end of the taxable year in which payment of the Award may be deducted by
the Company, and (ii) the recipient of compensation of more than $1,000,000 for
that taxable year.

     “Market Share” shall mean the percent of sales of the total available
market in an industry, product line or product attained by the Company or one of
its business units during a time period.

     “Net Income” shall mean net income calculated in accordance with U.S.
Generally Accepted Accounting Principles.

     “Net Revenue Per Employee” in a period shall mean net revenue divided by
the average number of employees of the Company, with average defined as the sum
of the number of employees at the beginning and ending of the period divided by
two.

     “Return On Common Equity” for a period shall mean net income less preferred
stock dividends divided by total shareholders’ equity, less amounts, if any,
attributable to preferred stock.

     “Return on Invested Capital” for a period shall mean earnings before
interest, taxes, depreciation and amortization divided by the difference of
total assets less non-interest bearing current liabilities.

2

--------------------------------------------------------------------------------




     “Return On Net Assets” for a period shall mean net income less preferred
stock dividends divided by the difference of average total assets less average
non-debt liabilities, with average defined as the sum of assets or liabilities
at the beginning and ending of the period divided by two.

     “Revenue Growth” shall mean the percentage change in revenue (as defined in
Statement of Financial Accounting Concepts No. 6, published by the Financial
Accounting Standards Board) from one period to another.

     “Total Shareholder Return” shall mean the sum of the appreciation in the
Company’s stock price and dividends paid on the common stock of the Company over
a given period of time.

     The Compensation Committee or Board may not increase the amount of any
Performance Award, or adjust the formula during the year, except to make
adjustments for business dispositions or acquisitions, using adjustment factors
that are specified in the terms of the Performance Award. The Compensation
Committee reserves the right, however, in its discretion to make incentive
awards to members of the Executive Group other than Performance Awards.

POOL FACTOR SCALES AND MULTIPLIERS

      Funding levels for incentive payments shall be determined based on company
performance as measured against the performance targets in accordance with the
formula established on an annual basis by the Compensation Committee. Funding
levels are adjusted both upwards (for performance above target, up to a maximum
score of 150% of target) and downwards (for performance below target).

DETERMINATION OF INCENTIVE POOLS

     (a) Theoretical Incentive

     On or about October 15th following the close of each fiscal year, business
unit heads and corporate officers will be provided with a list of approved
participants for their unit, region or function for whom that unit, region or
function has, during the course of the prior fiscal year, accrued a hypothetical
incentive pool at 100% of target.

     (b) Performance Ratings

     On or about October 25th following the close of each fiscal year, the
Performance Incentive Committee will determine the final unit, region, function
and company performance ratings used to determine incentive factors for the
fiscal year. The incentive pool for a unit, region or function is determined by
applying the incentive factors determined according to the methodology approved
by the Compensation and Benefits Committee to the hypothetical accrued incentive
pool.

3

--------------------------------------------------------------------------------




INCENTIVE PAYMENT FACTORS

     Incentive payment factors will be established as a composite of total
company and business unit performance ratings.

     (a) Communication

     The operating unit and corporate ratings will be communicated to business
unit heads and corporate functions by the President and Chief Executive Officer.

     (b) Incentive Payment Recommendations

     The Business Unit Heads and Corporate Officers will apply the final unit
factors to the individual incentive targets to develop the recommended incentive
amounts. They will have discretion to recommend incentives that differ from
these amounts; provided that no individual may receive an incentive payment in
excess of 200% of the amount derived after the application of the unit factors
without the further approval of the Compensation Committee; and provided further
that no member of the Executive Group may receive an incentive payment in excess
of the amount calculated pursuant to the pre-established formula established by
the Compensation and Benefits Committee, to the extent such payment is intended
to constitute “qualified performance-based compensation” for purposes of Section
162(m) of the Code.

FINAL REVIEW AND APPROVAL

     The recommendations for all incentive payments will be reviewed and
approved by the business unit heads and executive officers, and Chief Executive
Officer for their respective areas of responsibility. In the case of executive
officers and other members of the BD Leadership Team that report to the Chief
Executive Officer, recommendations will be subject to final review and approval
by the Compensation Committee (and, in the case of the Chief Executive Officer,
the Board of Directors).

     (a) Maximum Payout Guideline

     Total incentive awards to executive officers may not, barring special
circumstances, exceed 3% of the Company’s after-tax net income, as reported, for
the fiscal year.

     (b) Payment

     Incentives will normally be paid in January of the calendar year following
the year in which they are awarded. Except in cases of death, disability or
retirement, no incentive payments will be made to individuals who are not active
employees on the final day of the fiscal year. Employees who are terminated for
cause prior to the distribution date will forfeit their incentives.

4

--------------------------------------------------------------------------------




     Incentives awarded to any employee who dies prior to the distribution date
may be made, at the discretion of management, to the survivors of the employee.

     (c) Exceptions

     Any recommendations for exceptions to the provisions of the Plan must be
submitted to the Performance Incentive Committee for review and are subject to
final approval by the Chief Executive Officer. Any exceptions applicable to
executive officers are further subject to approval by the Compensation and
Benefits Committee of the Board of Directors and the terms of this Plan.

RECOVERY OF INCENTIVE PAYMENTS

Any incentive payment approved under this Plan after May 20, 2008 shall be
subject to the terms of the Company’s Policy Regarding the Recovery of
Compensation, effective May 20, 2008, as the same may be subsequently amended
(the “Policy”); provided, that no amendment to the Policy shall adversely affect
the rights of an employee with respect to any incentive payment that is approved
in accordance with this Plan prior to such amendment.

5

--------------------------------------------------------------------------------